BURGESS, P. J.
This is a companion case to the case of State v. Layton, ante, page 613, the only difference in the situation of the two men, so far as shown by the evidence, being that the defendant in this case carried the grip in which the burglar’s tools were found, while Layton opened the grip at the police station. Defendant offered no evidence at all.
The parties were indicted together, and a severance granted them. The same points presented by this appeal were presented by the defendant in the other case, and for the reasons assigned the judgment is affirmed.
All concur.